Title: To Alexander Hamilton from James McHenry, 19 November 1800
From: McHenry, James
To: Hamilton, Alexander



Baltimore 19 Novr. 1800
Dear Hamilton.

I received your letter of the 13 inst yesterday evening.
[Altho’ I am not pleased at the facts attached to my name, in your letter to the President, having been brought into public view, without my consent, I can conceive nevertheless what might have prevented you from not requesting it. This supposed reason has weight if the facts could be considered of consequence, still however, in a case where personal feelings are so much concerned I shall expect never to be again treated by a friend in the same manner. The truth is had you asked it, I should not have consented to their publication.] The Chief will destroy himself fast enough without such exposures. Can it happen otherwise to a man, (as I wrote the other day to Mr Wolcott), who, whether sportful, playful, witty, kind, cold, drunk, sober, angry, easy stiff, jealous, careless, cautious, confident, close, or open, is so, almost always, in the wrong place and to the wrong persons.
My great fear is, that while he is destroying himself, he will destroy the government also.
Those amongst the federalists in this State, I mean those within my observation, the most anxious for the election of Mr Adams, pretend to consider the publication of your letter rather calculated to distract than to do good. Mr. Charles Carroll of Carrollton writes me.
“I have read Mr Hamiltons pamphlet, the drift of its publication at this time, I conjecture, was not so much with a view of vindicating his character, as to prevent the electors in Massachusetts from scattering their votes in order to secure the election of Mr Adams in preference to Mr. Pinckney. All with whom I have conversed, blame however Mr Hamilton and consider his publication as ill timed; Altho’ I pay a deference to the opinions of others, whose motives I know to be good, yet I cannot help differing from them in this instance. The assertions of the pamphlet I take it for granted are true; and if true, surely it must be admitted, that Mr Adams is not fit to be President, and his unfitness should be made known to the electors and the public: I conceive it a species of treason to conceal from the public his incapacity.”
Let this console you from one of the wisest, most prudent and best men in the United States.
The statement of my last conversation with the President was made official, and entered in the letter book appropriated to record communications with him. I presume the book containing it has been burnt with the other records of the department. I wish the remembrance of it which harrasses my feelings could have been destroyed also.
upon the subject of your request I wrote to Mr Wolcott this morning.
“Hamilton it appears thinks it possible, by a letter I received from him last night, that he may be obliged to reply to some of the answers to his letter, in which case he expects to reinforce his position by new facts, and asks me, if I have myself seen the letter of the Chief, in which he says that a single visit of his to the opposition would shake the British ministry from their seats. As my recollection of the precise and definite meaning of expressions used in a letter read seventeen or eighteen years ago, and which thinking on the character of Mr Adams only revived, may not be correct, will you get Mr Griswold or Mr Dana, to read over the letters from this gentleman while minister at London, which are lodged in the office of State, and accessible, by a rule of that department, to every member of Congress to read but not to copy. Mr Griswold or Mr Dana, will find I expect the letter in question, and another respecting news papers, and how by reading them only a diplomatist may easily and quickly, and without any other aid discover the most hidden secrets of the British government.”
“I shall refer Mr Hamilton to Mr Griswold or Dana, or either gentleman may give me the substance of these letters to communicate.”
I think it would be proper to wait the result of this examination.

The folly, madness and insatiable vanity of this man is excited by and descends to things the most trifling.
A few days after my dialogue with the President Tousard came and told me—well, I have at last seen the President a very extraordinary conversation with which he has favoured me. You must not tell however that I have seen him. I replied I would not, as it belonged to valet de chambres only to see great men. Among other things the President complained in a violent passion that he was neglected by every officer, for that forts had been named Pickering Hamilton & McHenry, and that not one of them had been called Adams, except perhaps a diminutive work at Rhode Island. The supple Frenchman no doubt satisfied the angry chief, for Tousard informed me, that before his leaving him, he put his hand on his (Tousards) shoulder, and kindly assured him he should be appointed Col. of the 2 Regt of Art & Engineers in a few days.
When I employed Tousard on the fortifications to the Eastward, the President wrote me a surly letter upon the subject, which made it necessary for me to reply that Tousard had been employed, because I could find no other person qualified or as well qualified to send on the business. This pacified the mad man, and Tousard was permitted to remain.
This anecdote or interview of the Majors would not do for publication, as it might injure his promotion.
Yours truely

J McH
Hnbl Alexr Hamilton Es
